DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 10/08/2021. Claims 1-3, 8 and 10-20 are amended. Claims 1-20 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s argument (see page 14), with respect to the rejection under 35 U.S.C. 112(b), the rejection under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to the claims.

The Applicant argues (see pages 11-13), with respect to the rejection under 35 U.S.C. 101, that (1) the claims are not directed to an abstract idea; and (2) in the alternative, the claims provide limitations directed to a practical application of an abstract idea. The Applicant argues that the problem that it is difficult to deploy the probe to each terminal in the home network is avoided. Thus, independent claims 1 and 20 are directed to a particular improvement in the capabilities of a computing device and that claims 1-20 add a specific limitation other than what is well-understood, routine, 
In response, the Examiner respectfully disagrees. The Applicant’s argument is not supported by the claim language. The collecting, determining, comparing and determining steps in claim 1 are steps that can be performed in the human mind. These steps are clearly observation (observing or collecting data), evaluation (determining and comparing data) and judgement (judging that the network is poor based on the evaluation), which are mental processes. Therefore, the claims are not directed to a particular improvement in the capabilities of computing device nor do the claims provide an improvement in the technological field.  The claims, instead, focus on a process that qualifies as mental processes and abstract idea for which computers are used to perform generic function or merely executing “apply it” to the abstract idea. Hence, the rejection under 35 U.S.C. 101 is maintained.

The Applicant argues (see pages 14-18), with respect to claim 1, that the combination of Banerjee and Akoum fails to collect, by a collection device in a carrier network, a first parameter value of a network KPI parameter of a target user in a home network when a first experience quality represented by a customer experience index of the target user within a first time period is lower than a second experience quality represented by a customer experience index threshold. Particularly, the Applicant argues that Banerjee 's KPI is not a KPI of a target user in a home network that is collected by a collection device in a carrier network. Instead, Banerjee 's KPI is a server side network KPI that is obtained by monitoring network traffic.

	Thus, Banerjee teaches “collect, by a collection device in a carrier network, a first parameter value of a network KPI parameter of the target user in the home network when a first experience quality represented by a customer experience index of the target user within a first time period is lower than a second experience quality represented by a customer experience index threshold, wherein the collection device is comprised in the carrier network, wherein the carrier network couples the home network to a service provider network, and wherein the collection device in the carrier network collects the first parameter value (Banerjee, see figs. 1 and 2; see paragraphs 0053, 0059 and 0069).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1 and 20 satisfy the Step 1 because the claims are a process and machine respectively.
In Step 2A prong 1, the claim 1 recites “collecting, by the collection device in the carrier network, a first parameter value of a network key performance indicator (KPI) parameter of a target user in a home network when…determining,  by the collection device and using the first parameter value… comparing, by the collection device, a first network quality represented by the second parameter value… determining, by the collection device, that quality of the home network is poor when…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human observes (collects) data associated with the experience quality within certain time periods and can compare data such as a customer experience index 
In Step 2A prong 2, the judicial exception is not integrated into a practical application because processor and non-transitory computer readable medium, as recited in claim 20, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor and non-transitory computer readable medium are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention.

Regarding claims 17 and 18, claims 17 and 18 recite the additional elements “optical line terminal (OLT)” and “core router”. However, these elements are well-understood, routine and conventional as disclosed by Katsurai et al. (U.S. PGPub 2013/0294464) (Katsurai, see paragraph 0058 where a conventional optical line terminal) and Ko et al. (U.S. PGPub 2013/0091250)(Ko, see paragraph 0009 where in the conventional sensor network, a gateway or a router serves a function of delivering data). Therefore, claims 17-18 do not provide a meaningful limitation to the abstract idea. The elements recited in claims 1-20, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1-20 are not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (U.S. PGPub 2019/0098043; PCT filed on Mar. 10, 2016) in view of Akoum et al. (U.S. PGPub 2017/0215094).

Regarding claims 1 and 20, Banerjee teaches A network quality determining method implemented by a collection device configured to operate in a carrier network, the network quality determining method comprising: collecting, by the collection device in the carrier network, a first parameter value of a network key performance indicator (KPI) parameter of a target user in a home network when a first experience quality represented by a customer experience index of the target user within a first time period is lower than a second experience quality represented by a customer experience index threshold, (Banerjee; see figs. 1 and 2; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI value at a time t.sub.w+1 may be predicted from the values of KPI at time t.sub.w and less. If the value is less than a threshold, then the model may be updated by monitoring network traffic. Additional 
wherein the customer experience index represents user experience quality, and wherein the network KPI parameter represents network quality; (Banerjee; see figs. 1-3B; see paragraph 0043 where System performance (customer experience index) may be monitored based on selected KPIs (Key Performance Indicators) that are most significant…; see paragraph 0049 where Network system performance, such as a ratio between KPI and QoE (quality of experience), may be used as a proxy for supervision of the system...; see paragraph 0071 where measuring the performance. Based on the ratio of average system performance and QoE over a period of time...; see paragraph 069 where  KPI value at a time t.sub.w+1 (second time period) may be predicted from the values of KPI at time t.sub.w (first time period)...)
determining,  by the collection device and using the first parameter value,  a second parameter value of the network KPI parameter of the target user within a second time period in the home network; (Banerjee; see figs. 1 and 2; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI 
comparing, by the collection device, a first network quality represented by the second parameter value of the network KPI parameter with a second network quality represented by a first threshold corresponding to the network KPI parameter in the home network; and (Banerjee; see figs. 1-3B; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI value at a time t.sub.w+1 may be predicted from the values of KPI at time t.sub.w and less. If the value is less than a threshold, then the model may be updated by monitoring network traffic. Additional check pointing may be based on traffic pattern forecasted values for different resource items. E.g. user client traffic parameters anomaly may be used as an additional indicator...; see paragraph 0081 where the ranked plurality of measured network parameters, and repeating the step of ranking 41 when confidence of performance is below a threshold...)

Akoum teaches determining, by the collection device, that quality of the home network is poor when the first network quality represented by the second parameter value of the network KPI parameter is lower than the  second network quality represented by the first threshold. (Akoum, see figs. 4-6; see paragraph 0062 where determining quality of a wireless network from a network comprising a wired network and the wireless network, the quality determined based on one or more packet flow key performance indicators (KPIs) of the network...; see paragraph 0063 where extracted one or more packet flow KPIs, as illustrated in FIG. 4. The one or more packet flow KPIs can be indicative of end to end KPIs from the wireless network to the wired network. For packet flow KPIs indicative of the quality of the wireless network being below a threshold, the processor(s) 810 can be configured to identify one or more locations of the wireless network having the quality below the threshold based on location information from one or more user equipment associated with the packet flow KPIs indicative of the quality of the wireless network being below the threshold...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Banerjee and Akoum to provide the technique of determining, by the collection device, that quality of the home network is poor when the first network quality represented by the second parameter value of the network KPI parameter is lower than the  second network quality represented by the first threshold of 

Regarding claim 2, Banerjee-Akoum teaches wherein determining the second parameter value comprises determining the second parameter value based on the first parameter value and a baseline threshold of the network KPI parameter, (Banerjee; see figs. 1-3B; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI value at a time t.sub.w+1 may be predicted from the values of KPI at time t.sub.w and less. If the value is less than a threshold, then the model may be updated by monitoring network traffic. Additional check pointing may be based on traffic pattern forecasted values for different resource items. E.g. user client traffic parameters anomaly may be used as an additional indicator...; see paragraph 0071 where measuring the performance. Based on the ratio of average system performance and QoE over a period of time, the probability of the rules which measures confidence of their performance in real-time (RulelPerformance Ratio) is estimated, where the Performance Ratio includes traffic data that satisfies a predefined value...)
wherein the baseline threshold represents network quality of a network between the collection device and a connection location between the carrier network and the home network, and (Banerjee; see figs. 1-3B; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA 
wherein the network quality represented by the baseline threshold is higher than network quality represented by a second threshold of the network KPI parameter in the carrier network. (Banerjee; see figs. 1-3B; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI value at a time t.sub.w+1 may be predicted from the values of KPI at time t.sub.w and less. If the value is less than a threshold, then the model may be updated by monitoring network traffic. Additional check pointing may be based on traffic pattern forecasted values for different resource items. E.g. user client traffic parameters anomaly may be used as an additional indicator...; see paragraph 0071 where measuring the performance. Based on the ratio 

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee-Akoum in view of Ramani et al. (U.S. PGPub 2016/0103883).

Regarding claim 13, Banerjee-Akoum teaches wherein comparing the first network quality represented by the second parameter value of the network KPI parameter with the second network quality represented by the first threshold corresponding to the network KPI parameter in the home network comprises (Banerjee; see figs. 1-3B; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI value at a time t.sub.w+1 may be predicted from the values of KPI at time t.sub.w and less. If the value is less than a threshold, then the model may be updated by monitoring network traffic. Additional check pointing may be based on traffic pattern forecasted values for different resource items. E.g. user client traffic parameters anomaly may be used as an additional indicator...; see paragraph 0081 
comparing the first network quality represented by the second parameter value with the second network quality represented by the first threshold by comparing the second parameter value of the network KPI parameter with the first threshold. (Banerjee; see figs. 1-3B; see paragraph 0069 where If the system performance KPI is forecasted to degrade in a future instance of time, the model may be updated. The forecast may use linear regression or a forecast model such as ARIMA (autoregressive integrated moving average). A KPI value at a time t.sub.w+1 may be predicted from the values of KPI at time t.sub.w and less. If the value is less than a threshold, then the model may be updated by monitoring network traffic. Additional check pointing may be based on traffic pattern forecasted values for different resource items. E.g. user client traffic parameters anomaly may be used as an additional indicator...; see paragraph 0081 where the ranked plurality of measured network parameters, and repeating the step of ranking 41 when confidence of performance is below a threshold...)
However, Banerjee-Akoum does not explicitly teach wherein the first parameter value comprises parameter values of a plurality of sampling periods within the second time period,
wherein the second parameter value is a statistical value of differences between parameter values comprised in the first parameter value and the baseline threshold, and
Ramani teaches wherein the first parameter value comprises parameter values of a plurality of sampling periods within the second time period, (Ramani, see fig. 11; see paragraph 0733 where specify thresholds for the first time frame (e.g., working 
wherein the second parameter value is a statistical value of differences between parameter values comprised in the first parameter value and the baseline threshold, and (Ramani, see fig. 11; see paragraph 0733 where specify thresholds for the first time frame (e.g., working hours), and then the computing machine may automatically predict, based on prior history, how KPI values during the second time frame...would differ from KPI values during the first time frame, and suggest thresholds for the second time frame based on the predicted difference...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Banerjee-Akoum and Ramani to provide the technique of the first parameter value comprises parameter values of a plurality of sampling periods within the second time period and the second parameter value is a statistical value of differences between parameter values comprised in the first parameter value and the baseline threshold of Ramani in the system of Banerjee-Akoum in order to 

Regarding claim 19, Banerjee-Akoum teaches all the features of claim 1. However, Banerjee-Akoum does not explicitly teach wherein the second time period further comprises a third time period before the first time period.
Ramani teaches wherein the second time period further comprises a third time period before the first time period. (Ramani, see fig. 11; see paragraph 0733 where specify thresholds for the first time frame (e.g., working hours), and then the computing machine may automatically predict, based on prior history, how KPI values during the second time frame...would differ from KPI values during the first time frame, and suggest thresholds for the second time frame based on the predicted difference...; see paragraph 0730 where Each set of KPI thresholds...correspond to a distinct time frame. In one example, there may be three different sets of KPI thresholds. The first set may correspond to a time frame including one or more weekdays or all weekdays. The second set may correspond to a time frame including days of a weekend or a span of time from Friday evening to Monday morning. The third set may include one or more holidays.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Banerjee-Akoum and Ramani to provide the technique of the second time period further comprises a third time period before the first time period of Ramani in the system of Banerjee-Akoum in order to make it easier to .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee-Akoum in view of Bader et al. (U.S. PGPub 2019/0215250; PCT filed on Apr. 28, 2016).

Regarding claim 16, Banerjee-Akoum teaches all the features of claim 1. However, Banerjee-Akoum does not explicitly teach wherein the customer experience index comprises a video stalling time ratio and/or a video mean opinion score (VMQS), and wherein the network KPI parameter comprises a network latency and/or a network packet loss rate.
Bader teaches wherein the customer experience index comprises a video stalling time ratio and/or a video mean opinion score (VMQS), and wherein the network KPI parameter comprises a network latency and/or a network packet loss rate. (Bader, see figs. 11-13; see paragraph 0133 where check associated KPIs, such as video KPIs (MOS, stall-time ratio, video starting time and so on) and web KPIs (see, e.g., step 1330 in FIG. 13). The corresponding KPIs may be compared with the KPIs of the own (non-roaming) user terminal 200...; see paragraph 0111 where there is a relatively high packet loss in the radio link and, therefore, the voice quality is bad…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Banerjee-Akoum and Bader to provide the technique of the customer experience index comprises a video stalling time ratio and/or  a video mean opinion score (VMQS), and wherein the network KPI parameter comprises a .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee-Akoum in view of Chan et al. (U.S. PGPub 2014/0328206).

Regarding claim 17, Banerjee-Akoum teaches all the features of claim 1. However, Banerjee-Akoum does not explicitly wherein a plurality of users belong to a carrier network in which the target user is located or belongs to an optical line terminal (OLT) to which the target user belongs.
Chan teaches wherein a plurality of users belong to a carrier network in which the target user is located or belongs to an optical line terminal (OLT) to which the target user belongs. (Chan, see figs. 3 and 4; see paragraph 0015 where probes 110 are located at different locations in a network 140 under test, i.e., within the network 140 and/or at the edge of the network...a probe 110 may be installed at a switch, a router...an optical line terminal (OLT))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Banerjee-Akoum and Chan to provide the technique of a plurality of users belong to a carrier network in which the target user is located or belongs to an optical line terminal (OLT) to which the target user belongs of Chan in the system of Banerjee-Akoum in order to allow the system to perform measurements without altering existing network traffic (Chan, see paragraphs 0005 and 0020).

Regarding claim 18, Banerjee-Akoum teaches all the features of claim 1. However, Banerjee-Akoum does not explicitly wherein the collection device is disposed on a core router of the carrier network, or wherein the collection device is deployed on a core router of the carrier network in bypass mode.
Chan teaches wherein the collection device is disposed on a core router of the carrier network, or wherein the collection device is deployed on a core router of the carrier network in bypass mode. (Chan, see figs. 3 and 4; see paragraph 0015 where probes 110 are located at different locations in a network 140 under test, i.e., within the network 140 and/or at the edge of the network...a probe 110 may be installed at a switch, a router...an optical line terminal (OLT))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Banerjee-Akoum and Chan to provide the technique of the collection device is disposed on a core router of the carrier network, or wherein the collection device is deployed on a core router of the carrier network in bypass mode of Chan in the system of Banerjee-Akoum in order to allow the system to perform measurements without altering existing network traffic (Chan, see paragraphs 0005 and 0020).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MENG VANG/Primary Examiner, Art Unit 2443